Title: John Quincy Adams to Abigail Adams, 20 November 1779
From: Adams, John Quincy
To: Adams, Abigail



Hon’d Mamma
At Sea Novr. 20th 1779

This moment gives me an Opportunity of writing to you but I have very little to write. We are now about 200 leagues from Boston and have been very lucky till now; we had a little storm but it did us but little damage.
My young freind Sammy Cooper is a very agreable young Gentleman who makes me more happy on the voyage than I should have been without him; as to his Language I have not heard him say any thing amiss till now. But I must conclude in being your dutiful son,

J Q Adams

